On December 1, 1962, Grinham collapsed and died while working on the roof of a partly completed building. Grinham spent the two hours before his death carrying eighty-five pound pipes, from one level to an upper level, in climbing to the roof over ladders, and in work on the roof. Upon the basis of circumstances revealed by an autopsy report one Dr. Sagall testified that,_.in his opinion, the work that Grinham had T?een doing “contributed to his death añ3üásfened~his heart failure.” Despite substantial medical testimony toHfche contrary and pertinent cross-examination of Dr. Sagall, the^ reviewing board adopted the' finding of the single member that Grinham, in the course of his employment, sustained an injury which *771contributed to his death. We cannot say that there was no sufficient support for the finding in the medical evidence. The decree of the Superior Court enforcing the reviewing board’s decision is affirmed. Costs and expenses shall be allowed by the single justice.
Edmund Z. Dymsza for the insurer.
Norman P. Beane, Jr., for the claimant.

So ordered.